Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a mental process of querying a database and converting the response into a desired visualization format, if necessary. 
Independent claims 1, 15, and 18 recite querying a time series database with a desired visualization, receiving a response to the query, and converting the response, if necessary, into a desired visualization format. This is a mental process because a human can query a database and convert the results into a desired visualization format using pen and paper. 
This judicial exception is not integrated into a practical application because querying a database and optionally converting the result into a different format, if necessary, appears to simply be querying a database and producing results in a desired format. The claimed subject matter does not appear to improve the functioning of a computer or require the use of a particular machine. The “provided” step of the claims encompass the idea that if the desired visualization matches the format of the results, no conversional at all is needed. In this claimed circumstance, the claims are directed to simply querying a database with a desired output format and receiving data. Thus, the claimed subject matter of the independent claims is not integrated into a practical application.
The claims do not include additional elements that amount to significantly more than the judicial exception. While claims 15 and 18 require a non-transitory computer readable storage medium and data storage unit and processor, respectively, those elements appear to simply be generic computing elements that do not amount to significantly more than the judicial exception. The remaining elements of the claims do not individually, nor as a combined whole, appear to improve the functioning of a computer or require the use of a particular machine. As such, the claimed elements, in part and in whole, do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
The dependent claims 2-14, 16-17, and 19-20 simply require particular formats for the data to be received in and for the results to be visualized in or produce additional data output. The dependent claims thus do not appear to integrate the claimed elements into a practical application nor provide significantly more than the judicial exception, and are similarly rejected under 35 USC 101. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 4-5, 9, 11-12, and 14-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Dang et al. (US Pre-Grant Publication 2019/0340290). 

As to claim 1, Dang teaches a computer-implemented method for visualization of a query result of time series data, the method comprising: 
receiving a query of a time series database, the query comprising a time range, a predicate comprising at least one dimension, and a visualization view for displaying query results (see paragraphs [0060]-[0062], which shows that querying a time series database. Paragraph [0063] shows select a data source and item from the data source (predicate comprising at least one dimension. Paragraphs [0068]-[0069] show where a transform output is selected. Paragraphs [0076] and [0082] show a time range selector); 
executing the query against the time series database to generate the query results according to an atom (see paragraphs [0068]-[0070]. The query is executed against the database and results are generated)
provided the atom does not correspond to the visualization view of the query, automatically converting the query results according to the visualization view (see paragraphs [0068]-[0070]. An output transform is selected. The data retrieved from the query is transformed based on the selected visualization); and 
displaying the query results according to the visualization view of the query (see paragraph [0068]-[0070]. Results are displayed based on the selected output visualization after the transform).  

As to claim 2, Dang teaches the method of Claim 1, wherein the automatically converting the query results according to the visualization view of the query comprises:
generating synthetic data based on the query results and the visualization view, wherein the synthetic data is used for displaying the query results according to the visualization view (see paragraphs [0068]-[0070]).   

As to claim 4, Dang teaches the method of Claim 1, wherein the atom is metrics and the visualization view is an events view, the automatically converting the query results according to the visualization view comprising: 
converting data points of the query results to single events of the events view (see paragraph [0070] and Figure 13. Portions of the visualization may be highlighted to show particular event data).  

As to claim 5, Dang teaches the method of Claim 1, wherein the atom is metrics and the visualization view is a spans view, the automatically converting the query results according to the visualization view comprising: 
converting data points of the query results to a duration of the spans view (see paragraph [0074] and Figure 16. Spans of data from data metrics are shown in a line chart). 

As to claim 9, Dang teaches the method of Claim 1, wherein the atom is events and the visualization view is a time series view, the automatically converting the query results according to the visualization view comprising: 
converting the events to a time series of data points at a start point and an end point of each event (see paragraph [0070] and Figure 13. Time series data of events is shown).  

As to claim 11, Dang teaches the method of Claim 1, wherein the atom is events and the visualization view is a spans view, the automatically converting the query results according to the visualization view comprising: 
converting data points of the query results to a duration of the spans view according to durations of the events corresponding to the data points (see paragraph [0074] and Figure 16. Spans of data are shown in a line chart).  

As to claim 12, Dang teaches the method of Claim 1, wherein the atom is spans and the visualization view is a time series view, the automatically converting the query results according to the visualization view comprising: 
converting the spans to a time series of data points at a start point and an end point of each span (see paragraph [0070] and Figure 13. Time series data from spans of time are shown).  

As to claim 14, Dang teaches the method of Claim 1, wherein the atom is spans and the visualization view is an events view, the automatically converting the query results according to the visualization view comprising: 
converting data points of the query results to a duration of the events view according to durations of the spans corresponding to the data points (see paragraph [0070] and Figure 13. Time series data from spans of time are shown).

As to claim 15, see the rejection of claim 1. 

As to claims 16 and 19, see the rejection of claim 2. 

As to claims 17, Dang teaches the non-transitory computer readable storage medium of Claim 15, wherein the atom is selected from one of: metrics, histogram, events, and spans (see paragraph [0068]-[0070]. Results are displayed based on the selected output visualization after the transform. The query at least receives metric data and returns outputs in spans data. The Examiner notes that no particular definition is given for any of the phrases metrics, histogram, events, and spans in the claims or the specification), and 
wherein the visualization view is selected from one of: a metric view, a histogram view, an events view, and a spans view (see paragraph [0068]-[0070]. Results are displayed based on the selected output visualization after the transform)
.
As to claim 20, see the rejection of claim 17.  

As to claim 18, Dang teaches a system for visualization of a query result of time series data, the system comprising: 
A plurality of query nodes, each query node of the plurality of query nodes comprising a data storage unit and a processor communicatively coupled with the data storage unit (see paragraph [0039]), wherein a query node of the plurality of query nodes is configured to:
receive a query of a time series database, the query comprising a time range, a predicate comprising at least one dimension, and a visualization view for displaying query results (see paragraphs [0060]-[0062], which shows that querying a time series database. Paragraph [0063] shows select a data source and item from the data source (predicate comprising at least one dimension. Paragraphs [0068]-[0069] show where a transform output is selected. Paragraphs [0076] and [0082] show a time range selector); 
execute the query against the time series database to generate the query results according to an atom (see paragraphs [0068]-[0070]. The query is executed against the database and results are generated); 
automatically convert the query results according to the visualization view, provided the atom does not correspond to the visualization view of the query (see paragraphs [0068]-[0070]. An output transform is selected. The data retrieved from the query is transformed based on the selected visualization); and 
display the query results according to the visualization view of the query (see paragraph [0068]-[0070]. Results are displayed based on the selected output visualization after the transform).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 10, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Dang et al (US Pre-Grant Publication 2019/0340290) in view of Rudish et al. (US Patent 10,909,177). 

As to claim 3, Dang teaches the method of Claim 1.
Dang does not explicitly show: 
wherein the atom is metrics and the visualization view is a histogram view, the automatically converting the query results according to the visualization view comprising: 
generating buckets corresponding to intervals of values within the time range; and 
allocating data points of the query results to the buckets of the histogram view according to values of the query results.  
Rudish teaches: 
wherein the atom is metrics and the visualization view is a histogram view (see 2:49-3:51. Data as metrics is received and converted into a histogram), the automatically converting the query results according to the visualization view comprising: 
generating buckets corresponding to intervals of values within the time range (see 2:49-3:51. Bins are generated corresponding to values within the time range, including intervals); and 
allocating data points of the query results to the buckets of the histogram view according to values of the query results (see 2:49-3:51. Data points of the analyzed data are allocated to the histogram bins).  
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified Dang in view of Rudish because both references are directed towards analyzing data and because Rudish provides an additional method of analysis for a particular data type. This will give an administrator and user of Dang additional ways to analyze data, increasing the utility of Dang for data analysis and interpretation. 

As to claim 10, Dang teaches the method of Claim 1.
Dang does not clearly show wherein the atom is events and the visualization view is a histogram view, the automatically converting the query results according to the visualization view comprising: 
generating buckets corresponding to intervals of values within the time range; and 
allocating data points of the query results to the buckets of the histogram view according to durations of the events corresponding to the data points.  
Rudish teaches: 
wherein the atom is events and the visualization view is a histogram view (see 2:49-3:51. Event data from monitored events is received and converted into histograms), the automatically converting the query results according to the visualization view comprising: 
generating buckets corresponding to intervals of values within the time range (see 2:49-3:51. Bins are generated corresponding to values within the time range, including intervals); and 
allocating data points of the query results to the buckets of the histogram view according to durations of the events corresponding to the data points (see 2:49-3:51. Data points of the analyzed data are allocated to the histogram bins).  
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified Dang in view of Rudish because both references are directed towards analyzing data and because Rudish provides an additional method of analysis for a particular data type. This will give an administrator and user of Dang additional ways to analyze data, increasing the utility of Dang for data analysis and interpretation.

As to claim 13, Dang teaches the method of Claim 1. 
Dang does not clearly show wherein the atom is spans and the visualization view is a histogram view, the automatically converting the query results according to the visualization view comprising:  27 
F386.05generating buckets corresponding to intervals of values within the time range; and allocating data points of the query results to the buckets of the histogram view according to durations of the spans corresponding to the data points.  
Rudish shows wherein the atom is spans and the visualization view is a histogram view (see 2:49-3:51. Data from spans of time is received and converted into histograms), the automatically converting the query results according to the visualization view comprising:  27 
F386.05generating buckets corresponding to intervals of values within the time range (see 2:49-3:51. Bins are generated corresponding to values within the time range, including intervals); and 
allocating data points of the query results to the buckets of the histogram view according to durations of the spans corresponding to the data points (see 2:49-3:51. Data points of the analyzed data are allocated to generated histogram bins according to durations of data points).  
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified Dang in view of Rudish because both references are directed towards analyzing data and because Rudish provides an additional method of analysis for a particular data type. This will give an administrator and user of Dang additional ways to analyze data, increasing the utility of Dang for data analysis and interpretation.
.  
Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Dang et al (US Pre-Grant Publication 2019/0340290) in view of Campiche et al. (US Pre-Grant Publication 2007/0018985). 

As to claim 6, Dang teaches method of Claim 1. 
Dang does not show wherein the atom is a histogram and the visualization view is a time series view, the automatically converting the query results according to the visualization view comprising: 
converting buckets of the histogram to medians of a distribution of the buckets; and 
designating the medians as values of the time series view.  
Campiche teaches wherein the atom is a histogram and the visualization view is a time series view (see paragraph [0027]-[0029]), the automatically converting the query results according to the visualization view comprising: 
converting buckets of the histogram to medians of a distribution of the buckets (see paragraph [0027]-[0029]. Medians may be calculated from histograms); and 
designating the medians as values of the time series view (see paragraph [0027]-[0029]. The medians may be displayed as data analysis).  
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified Dang in view of Campiche because both references are directed towards analyzing data and because Campiche provides an additional method of analysis for a particular data type. This will give an administrator and user of Dang additional ways to analyze data, increasing the utility of Dang for data analysis and interpretation.

As to claim 7, Dang teaches the method of Claim 1. 
Dang does not teach wherein the atom is a histogram and the visualization view is an events view, the automatically converting the query results according to the visualization view comprising: 
converting buckets of the histogram to medians of a distribution of the buckets; and 
designating the medians as values of the events view.  
Campiche teaches wherein the atom is a histogram and the visualization view is an events view (see paragraphs [0027]-[0029]), the automatically converting the query results according to the visualization view comprising: 
converting buckets of the histogram to medians of a distribution of the buckets (see paragraphs [0027]-[0029]. Medians are calculated from histograms); and 
designating the medians as values of the events view (see paragraphs [0027]-[0029]. Median measurements from events may be shown). 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified Dang in view of Campiche because both references are directed towards analyzing data and because Campiche provides an additional method of analysis for a particular data type. This will give an administrator and user of Dang additional ways to analyze data, increasing the utility of Dang for data analysis and interpretation.

As to claim 8, Dang teaches the method of Claim 1. 
Dang does not teach wherein the atom is a histogram and the visualization view is a spans view, the automatically converting the query results according to the visualization view comprising: 
converting buckets of the histogram to medians of a distribution of the buckets; and 
designating the medians as values of the spans view.  
Campiche teaches wherein the atom is a histogram and the visualization view is a spans view (see paragraphs [0027]-[0029]), the automatically converting the query results according to the visualization view comprising: 
converting buckets of the histogram to medians of a distribution of the buckets (see paragraphs [0027]-[0029]). Medians are calculated from histograms); and 
designating the medians as values of the spans view (see paragraphs [0027]-[0029]. Median spans of data may be shown).  
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified Dang in view of Campiche because both references are directed towards analyzing data and because Campiche provides an additional method of analysis for a particular data type. This will give an administrator and user of Dang additional ways to analyze data, increasing the utility of Dang for data analysis and interpretation.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES D ADAMS whose telephone number is (571)272-3938.  The examiner can normally be reached on M-F, 9-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on 571-270-0474.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES D ADAMS/           Primary Examiner, Art Unit 2152